Exhibit 10.2

SEPARATION AGREEMENT

 

 

                                                                                               
THIS SEPARATION AGREEMENT is hereby made and entered into between Terry L.
Cameron, Senior Vice President-Marketing and Business Development, a Georgia
resident (“Employee”), and MedQuist Inc. (the “Company”), a New Jersey
corporation, having its principal office at 1000 Bishops Gate Boulevard, Mount
Laurel, New Jersey.

 

                                                                                               
The Company and the Employee, each acting of their own free will and intending
to be legally and irrevocably bound hereby, mutually agree as follows:

 

                                                                                               
3.                                       For purposes of this Separation
Agreement, the following terms shall have the meanings given to them below:

 

“Employee” shall mean Terry L. Cameron and his heirs, personal representatives,
successors and assigns.

 

“Company” shall mean the Company, MedQuist Transcriptions, Ltd., and its and
their parent companies, subsidiaries, affiliates, shareholders, predecessors and
assigns, together with each and every of their officers, directors,
shareholders, employees and agents and the heirs and executors of same (each in
their respective capacity as such and individually).

 

“Claims” shall mean any and all suits, causes of action, complaints, charges,
obligations, demands, or claims of any kind, whether in law or in equity, direct
or indirect, known or unknown, matured or unmatured, which Employee may now have
or ever had against the Company.

 

                                                                                               
4.                                       Employee and the Company agree and
acknowledge that Employee’s employment with the Company terminated effective as
of the close of business on October 6, 2005 (the “Separation Date”).

 

                                                                                               
3.                                       The Company shall pay Employee accrued
but unpaid salary through the Separation Date and shall pay Employee for
unreimbursed expenses incurred through the Separation Date.

 

                                                                                               
4.                                       In accordance with Paragraph 5 of the
November 15, 2004 agreement between Employee and Company (the “Employment
Agreement”), and in consideration of Employee’s execution of this Separation
Agreement, the Company shall pay or provide to the Employee the following
amounts, and no other amounts or benefits, as severance, less all applicable
taxes and withholdings: (i) continued payment of Employee’s current base salary
(at the base salary rate of $220,000 annually) for a period of twelve (12)
months to be paid in twelve (12) equal monthly installments on the first of
every month commencing on November 1, 2005; and (ii) within seven (7) days of
the full execution of this Separation Agreement, payment in one lump sum of
$99,000, which constitutes 45 % of Employee’s current base salary.  All payments
made in accordance with this paragraph will be mailed to Employee at Employee’s
home address of record.

 

                                                                                               
5.                                       In accordance with Paragraph 5 of the
Employment Agreement, and in

 

--------------------------------------------------------------------------------


 

consideration of the Company’s obligations set forth herein, Employee hereby
generally releases and discharges the Company from any and all Claims which
Employee ever had or now has against the Company, including, without limitation,
any employment related Claims. This release specifically includes, without
limitation, any and all Claims for: (i) wages and benefits (including without
limitation salary, stock, stock options, commissions, royalties, license fees,
health and welfare benefits, paid time off, vacation pay, personal time and
bonuses); (ii) wrongful discharge and breach of contract (whether express or
implied), and implied covenants of good faith and fair dealing; (iii) alleged
employment discrimination on the basis of age, race, color, religion, sex,
national origin, veteran status, and/or handicap, in violation of any federal,
state or local statute, ordinance, judicial precedent or executive order,
including but not limited to claims for discrimination under the following
statutes:  Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000 et seq.,
the Civil Rights Act of 1866, 42 U.S.C. 1981, and any similar act under
applicable state laws; (iv) under any federal or state statute relating to
employee benefits or pensions; (v) in tort (including, but not limited to, any
claims for misrepresentation, defamation, interference with contract or
prospective economic advantage, intentional infliction of emotional distress and
negligence); and (vi) attorney’s fees and costs.

 

                                                                                               
6.                                       Employee  agrees and acknowledges that
this Separation Agreement is a full and final general release of all claims,
including, but not limited to unknown, unanticipated, and undisclosed losses,
wrongs, injuries, claims and damages that arise wholly or in part from any act
or omission occurring before this Separation Agreement becomes effective, and
that this constitutes an essential term of this Separation Agreement.

 

                                                                                               
7.                                       Employee agrees and acknowledges the
significance and consequence of this Separation Agreement and of each specific
release and waiver, and expressly agrees that this Separation Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected claims, demands,
obligations, and causes of action, if any, as well as those relating to any
other claims, demands, obligations or causes of action herein above-specified.

 

                                                                                               
8.                                       All remedies at law or in equity shall
be available for the enforcement of this Separation Agreement.  This Separation
Agreement may be pleaded as a full bar to the enforcement of any claim which
Employee may have against the Company.  If Employee violates the release
contained herein, in addition to all other legal and equitable remedies
available to the Company, Employee understands and agrees that any such
violation of the terms of this Separation Agreement shall result in immediate
termination of the Company’s obligation to make further payment(s) under this
Separation Agreement.

 

                                                                                               
9.                                       Employee agrees and acknowledges that
neither the execution of this Separation Agreement by the Company, nor the terms
hereof constitute an admission by the Company of liability with respect to any
possible Claim which was or could have been made by Employee.

 

                                                                                               
10.                                 On or before 5:00 p.m. on October 7, 2005
the Employee shall return to the Company all property belonging to the Company
that has been provided to the Employee and also all property that is in the
Employee’s possession or control, including, without limitation, laptop
computer(s), computers, computer accessories, cell phones, cell phone
accessories, credit cards, and copies or abstracts of any proprietary or
confidential information.

 

                                                                                               
11.                                 Employee agrees and acknowledges that
Employee shall be considered an Employee

 

--------------------------------------------------------------------------------


 

of the Company only through October 6, 2005. Except for the payment obligations
specifically set forth herein, any other rights Employee shall have as an
employee of the Company shall terminate as of October 6, 2005.

 

                                                                                               
12.                                 The Employee  agrees and acknowledges that
the Employee has waived any right to reinstatement to employment with the
Company, and the Employee further agrees not to take legal action of any kind as
a result of a refusal by the Company to consider the Employee for employment
after the date of this Separation Agreement.

 

                                                                                               
13.                                 The Employee agrees and acknowledges that,
in accordance with the terms of the Employment Agreement, Paragraph 4 of the
Employment Agreement shall survive Employee’s termination of employment;
provided, however, that the Company and Employee agree that (i) the time period
set out in Section 4(c) of the Employment Agreement is hereby reduced to twelve
(12) months and (ii) if Employee provides the Company with advance notice of any
business or specific division of a business with which employee desires to
directly or indirectly engage in or become financially interested in, as set
forth in Section 4(c) of the Employment Agreement, the Company shall inform
Employee whether such business is a business which is involved in business
activities which are the same as or in direct competition with business
activities carried on by the Company, or which were being definitively planned
by the Company as of the Separation Date.  The parties further agree and
acknowledge that all other terms of the Employment Agreement shall terminate in
accordance with their provisions as of October 6, 2005.



                                                                                               
14.                                 In response to any inquiries from future or
prospective employers concerning Employee, it is agreed that the Company will
confirm only dates of employment, title of position held, and last salary.



                                                                                               
15.                                 Employee agrees that he will cooperate fully
with the Company and its counsel with respect to any matter, including, but not
limited to, any litigation, investigation, or governmental proceeding or
internal Company review, which relates to matters with which Employee was
involved during the period in which he was employed by the Company, or
concerning which the Company reasonably determines Employee may have responsive
or relevant information. Such cooperation includes, but is not limited to, full
disclosure of all relevant information and truthfully testifying on the
Company’s behalf in connection with any such litigation, proceeding,
investigation or review.  In addition, such cooperation shall include, but shall
not be limited to, Employee’s making himself reasonably available for interviews
by Company or its counsel, depositions and/or court appearances upon Company’s
request.  Employee will render such cooperation in a timely manner and at such
times and places as may be mutually agreeable to the parties.  Upon submission
of appropriate documentation, Employee shall be reimbursed by the Company for
reasonable travel, lodging, meals, and telecommunications expenses incurred in
cooperating with the Company under the terms of this provision.  Except as
required by operation of law, Employee agrees that he will immediately notify
the Company if he is contacted for an interview or if he receives a subpoena in
any matter relating in any way to his employment with the Company. Employee
further agrees that he will not initiate any communication with a member of the
press regarding his employment with the Company and that if he is contacted by
the press for any such information, he will decline comment and refer the person
seeking information to the Company.   



                                                                                               
16.                                 The Company agrees and acknowledges that
Employee shall be permitted to utilize

 

--------------------------------------------------------------------------------


 

the services of the professional placement firm, Korn/Ferry International.

 

                                                                                               
17.                                 a.                                      
This Separation Agreement contains the entire agreement of the parties with
respect to the subject matter hereof, and shall be binding upon their respective
parties and their heirs, executors, administrators, successors and assigns.

 

                                                                                                                                               
b.                                      If any provision of this Separation
Agreement or the application thereof is adjudicated to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Separation Agreement which can be given effect without the
invalid or unenforceable provision.

 

                                                                                                                                               
c.                                       Neither this Separation Agreement nor
any term hereof may be orally changed, waived, discharged, or terminated, except
by a written agreement between the parties hereto.

 

                                                                                                                                               
d.                                      This Separation Agreement shall be
governed by the laws of the State of New Jersey without regard to its conflicts
of law principals.  Any action relating to this Separation Agreement shall be
brought in a state court in Burlington County, New Jersey or in Federal Court
for the District of New Jersey.

 

                                                                                                                                               
e.                                       The terms of the Separation Agreement
contained herein are contractual, and not a mere recital.

 

                                                                                               
18.                                 Employee represents and warrants that he is
acting of his own free will; that he has had the opportunity to seek the advice
of counsel with respect hereto; that he has had adequate time to consider this
Separation Agreement; and that he is entering into this agreement knowingly and
voluntarily.

 

                                                                                               
IN WITNESS HEREOF, Employee and the Company have caused the execution of this
Separation Agreement as of the day and year indicated below.

 

 

 

MEDQUIST INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

Terry L. Cameron

 

 

Howard S. Hoffmann

 

 

 

Chief Executive Officer

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------